El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
Establecida una acción contra el demandado para el cumplimiento de un contrato y habiéndose declarado sin *199lugar la demanda, se queja el demandante de ser condenado al pago de honorarios de abogado en la suma de $700. Se ve inmediatamente que su demanda no fue enteramente te-meraria al expresarse que la sentencia dictada contra él fué confirmada por esta corte solamente por el voto de tres contra dos. La reclamación era por poco más de $2,000, y la concesión de una tercera parte de esa suma como' hono-rarios de abogado en un caso corriente es sumamente alta y el apelado no nos ha demostrado nada que justifique una excepción a la regla. Aunque estamos dispuestos a recono-cer que el abogado en la corte inferior tuvo que hacer grandes esfuerzos para ganar el caso, la prueba principal no es la cantidad de trabajo que tiene que hacer el abogado, sino el grado de temeridad de la parte vencida.' La cantidad, del trabajo puede desempeñar un papel, pero solamente después que ha sido determinado el grado de culpa. En Gontra del trabajo del abogado está el hecho de no haberse-visto obligado a preparar nada, sino a hacer una alegación general y no tuvo que presentar ninguna prueba. Aun cuando fuera este un caso de mayor temeridad, todavía en-contraríamos excesivos los honorarios de abogados en $700. En el caso de Fragoso v. Marxuach, 31 D.P.R, 195, y Valí Spinosa v. Nitrate Agencies Co., 31 p.P.R. 936, llamamos la atención hacia el hecho de que la política de las cortes debe ser opuesta a fijar honorarios de abogados excesivos y esto tiene aplicación a los casos de más temeridad. En vista de las circunstancias citadas, creemos que una con-dena de honorarios por $300, es una concesión suficiente.
Debe modificarse la sentencia apelada a fin de. que se ajuste a esta rebaja, y así -modificada se confirma.